Dissentings Opinion by
Mr. Justice Brown :
The learned chancellor below correctly said that as the council of the Borough of Carlisle had not by a separate ordinance or vote signified its desire to increase the. indebtedness of the municipality, the election of February 21, 1911, was fatally defective, and he would be compelled to so hold but for the validating Act of June 19,1911, P. L. 1044. The election was void; it was a nullity: Hoffman v. Pittsburgh, 229 Pa. 36; Bullitt v. Philadelphia, 230 Pa. 544. An election upon the question of the increase- of municipal indebtedness is a constitutional one, for the mandate of the Constitution is that no municipality shall increase its indebtedness to an amount exceeding two per centum upon assessed valuation of property, without the assent of the electors *481thereof at a public election in such manner as shall be provided by law. When this election was held the manner in which it was to be held had been provided by law, and certain statutory requirements, mandatory in character, were to be complied with before it could be held. These were totally disregarded, and, as the constitutional mandate that the election should be held as provided by law was ignored, the election was void under the Constitution. How can the legislature infuse life into that which is constitutionally dead? This I regard as the vital question in the case. If a public election on the question of the increase of municipal indebtedness can be held in admitted disregard of all statutory requirements — in the face of the constitutional provision that it shall be held as provided by law — and such an invalid election can be subsequently made valid by an act of the legislature, the plain constitutional requirement will become a dead letter, for, as in this case, an act of assembly under the guise of general legislation can make a void election valid, and a safeguard of the Constitution against municipal improvidence will be stricken down. Nothing in Rebman v. School District, 201 Pa. 437, is in conflict with the foregoing view. All that was there decided was that Section 4 of Article VIII of the Constitution, which provided that “every ballot voted shall be numbered in the order in which it shall be received, and the number recorded by the election officers on the list of voters, opposite the name of the elector who presents the ballot,” did not apply to an election upon the increase of a debt of a school district. No other question was before the court.
I would reverse the decree, reinstate appellant’s bill and direct the injunction to issue as prayed for.